Citation Nr: 0112324	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-17 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The veteran had active service from July 1957 to July 1961. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1999 decision of the Reno, Nevada 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO denied the veteran's request to re-open 
his claim for service connection for his left knee condition.  

By way of history, the veteran filed an original application 
for benefits in October 1981.  In a rating decision dated in 
April 1982, the RO denied service connection for his left 
knee condition because it found that the condition pre-
existed service.  In May 1982, the veteran filed a notice of 
disagreement.  In a letter dated in July 1982, the RO 
informed the veteran that "[t]he application which you 
recently filed for condition benefits is essentially a 
duplicate of a claim previously filed by you."  The RO also 
stated that since the veteran had not presented any new and 
material evidence, no change in it previous decision was 
warranted and no action on his "duplicate" claim would be 
taken.  

In April 1983, the veteran submitted a statement and 
supporting documents regarding his claim of left knee 
condition.  In a confirmed rating decision in April 1983, the 
RO referred to this as a "reopened claim" and confirmed 
their previous denial of the veteran's claim.  

In a letter dated in July 1983, the veteran claimed that the 
RO failed to consider all of his medical records in their 
decisions.  In a letter dated in July 1983, the RO informed 
the veteran that while his service medical records showed 
treatment while in service, his condition pre-existed service 
and was not aggravated beyond natural progression during 
service.  

In March 1984, the veteran's representative forwarded service 
medical records to the RO for its review.  In a confirmed 
rating decision in April 1984, the RO noted this was a re-
opened claim effective March 16, 1984.  It found that the 
submitted documents were not new and material evidence and 
continued its denial of service connection for the veteran's 
left knee condition.  

In July 1999, the veteran sought to re-open his claim.  In a 
November 1999 decision, the RO denied the veteran's request 
to re-open his claim.  The veteran perfected an appeal to the 
Board in July 2000.  


FINDING OF FACT

The RO did not issue a statement of the case in response to 
the veteran's May 1982 notice of disagreement.


CONCLUSION OF LAW

The RO's April 1982 rating decision denying service 
connection for a left knee disability did not become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.201, 20.302 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  The law provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current condition, or persistent or recurrent 
symptoms of condition; and indicates that the condition or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A). 

Analysis

VA rating decisions become final, in the absence of a notice 
of disagreement, one year after the date of mailing of notice 
of that decision.  38 U.S.C.A. § 7105(b), (c) (West 1991)  
Such decisions are deemed "final and binding ...as to 
conclusions based on the evidence on file at the time the VA 
issues written notification" of a decision.  38 C.F.R. § 
3.104(a) (2000).  In cases of grave procedural error, 
however, the Court has consistently held that RO or Board 
decisions are not final for purposes of direct appeal.  Hayre 
v. West, 188 F.3d 1327, 1333 (Fed. Cir. 1999); See Kuo v. 
Derwinski, 2 Vet. App. 662, 666 (1992) (stating that where an 
appellant and his representative had not properly been 
furnished with a statement of the case, the period in which 
to appeal the adjudicative determination in question never 
commenced to run and that determination was not final); 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (concluding 
that "where VA has failed to procedurally comply with 
statutorily mandated requirements, a claim does not become 
final for purposes of appeal to the [Court]"); Hauck v. 
Brown, 6 Vet. App. 518, 519 (1994) (holding that where an 
appellant "never received notification of any denial . . . 
the one-year period within which to file a notice of 
disagreement, which commences with 'the date of mailing of 
notice of the result of initial review or determination,' did 
not begin to run"); see also Ashley v. Derwinski, 2 Vet. App. 
307, 311 (1992) (holding that where the Board did not mail 
decision in accordance with the provisions of 38 U.S.C. § 
7104(e), the period within which to appeal to the Court did 
not commence to run). 

Section 7105of title 38 of the U.S. Code provides as follows 
in pertinent part:

(a)	Appellate review will be initiated 
by a notice of disagreement and completed 
by a substantive appeal after a statement 
of the case is furnished as prescribed in 
this section.  Each appellant will be 
accorded hearing and representation 
rights pursuant to the provisions of this 
chapter and regulations of the Secretary.

(b)(l) Except in the case of 
simultaneously contested claims, notice 
of disagreement shall be filed within one 
year from the date of mailing of notice 
of the result of initial review or 
determination.  Such notice, and appeals, 
must be in writing and be filed with the 
activity which entered the determination 
with which disagreement is expressed 
(hereafter referred to as the "agency of 
original jurisdiction" [(AOJ)]).  A 
notice of disagreement postmarked before 
the expiration of the one-year period 
will be accepted as timely filed.

(2)	 Notices of disagreement, and 
appeals, must be in writing and may be 
filed by the claimant, the claimant's 
legal guardian, or such accredited 
representative attorney, or authorized 
agent as may be selected by the claimant 
or legal guardian.  Not more than one 
recognized organization, attorney, or 
agent will be recognized at any one time 
in the prosecution of a claim.

(c) If no notice of disagreement is filed 
in accordance with this chapter within 
the prescribed period, the action or 
determination shall become final and the 
claim will not thereafter be reopened or 
allowed, except as may otherwise be 
provided by regulations not inconsistent 
with this title.

(d)(l) Where the claimant, or the 
claimant's representative, within the 
time specified in this chapter, files a 
notice of disagreement with the decision 
of the agency of original jurisdiction, 
such agency will take such development or 
review action as it deems proper under 
the provisions of regulations not 
inconsistent with this title.  If such 
action does not resolve the disagreement 
either by granting the benefit sought or 
through withdrawal of the notice of 
disagreement, such agency shall prepare a 
statement of the case....

(Emphasis added.)

The Court had interpreted the statute as specifying five 
elements for a valid NOD: That it must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction (generally a decision by an RO 
[hereinafter referred to as "RO decision"]) (§ 7105(d)(2)); 
(2) be filed in writing (§ 7105(b)(1), (b)(2)); (3) be filed 
with the RO (§ 7105 (b)(1)); (4) be filed within one year 
after the date of mailing of notice of the RO decision (§ 
7105(b)(1)); and (5) be filed by the claimant or the 
claimant's authorized representative (§ 7105(b)(2)). The only 
content requirement is an expression of "disagreement" with 
the decision of the RO.  Gallegos v. Gober, No. 99-106 (U.S. 
Vet. App. Aug. 11, 2000).

The Secretary has promulgated the following regulation 
implementing 38 U.S.C.A. § 7105 that purports to define what 
constitutes a NOD:

A written communication from a claimant 
or his or her representative expressing 
dissatisfaction or disagreement with an 
adjudicative determination by the agency 
of original jurisdiction and a desire to 
contest the result will constitute a 
notice of disagreement.  While special 
wording is not required, the Notice of 
Disagreement must be in terms which can 
be reasonably construed as disagreement 
with that determination and a desire for 
appellate review.  If the agency of 
original jurisdiction gave notice that 
adjudicative determinations were made on 
several issues at the same time, the 
specific determinations with which the 
claimant disagrees must be identified....

38 C.F.R § 20.201(1999) (emphasis added).

In Gallegos, the Court invalidated that portion of § 20.201, 
which required that an appellant express a desire for Board 
review of the decision.

The veteran's May 1982 statement expressed disagreement with 
the RO's April 1982 rating decision; and it was received at 
the RO within one year of the decision being appealed.  As 
such it satisfies the requirements for a valid NOD.

The veteran was not provided with a statement of the case 
following his May 1982 notice of disagreement, which would 
have informed him of the evidence necessary to substantiate 
his claim and provided him with an opportunity to submit 
additional evidence.  Therefore, his appeal of the April 1982 
decision remains pending.  Since there is no final decision, 
new and material evidence is not required to reopen that 
claim.

The Board finds that the veteran would be prejudiced by the 
Board's consideration of his claim on the merits.  See Curry 
v. Brown, 7 Vet. App. 59 (1994).  The Board concludes that 
VA's duty to provide him with notice and assist him with the 
development of his claim has not been satisfied under the 
foregoing case law and that the instant claim is not ready 
for appellate adjudication because there was no final 
decision in this case. 


REMAND

In this case, the RO did not provide the veteran a statement 
of the case as to his claim of service connection for his 
left knee condition.  When there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and the RO's failure to issue a statement of the case 
is a procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995).  Pursuant to the provisions of 
38 C.F.R. § 19.9(a) (2000), "[i]f further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case to the agency of 
original jurisdiction for the necessary action.  Therefore, 
if a claim has been placed in appellate status by the filing 
of a notice of disagreement, the Board must remand the claim 
to the RO for preparation of a statement of the case as to 
that claim.  See VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

As to the issue of entitlement to service connection for left 
knee condition, this claim was denied under the old law on 
the basis that it was not well grounded.  

The new law requires VA to afford examinations where there is 
evidence of current condition or symptoms of current 
condition, there is evidence that the condition may be 
related to service, and the evidence is insufficient to 
decide the claim.  

The service medical records show that the veteran sought 
treatment for his left knee condition on numerous occasions.  
He has reported current symptoms and that these symptoms have 
continued since service.  However, there has been no 
examination or opinion regarding the veteran's complaints 
since January 1982.  Therefore, a remand is necessary so that 
the veteran can be afforded the legally required examination.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
request him to identify the names and 
addresses of any medical care providers, 
private or VA, who treated him for his 
left knee condition since service.  After 
securing any necessary release, the RO 
should obtain these records for 
association with the claims file.  The RO 
should advise the veteran of any records 
it is unsuccessful in obtaining.

3.  The RO should schedule the veteran for 
VA 
examination regarding his left knee 
condition.  The examiner should review the 
claims file including this remand, before 
completing the examination report.  

4.  Thereafter, the RO should readjudicate 
this claim on the merits.  If the benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative, 
if any, should be provided a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is advised that the 
examination requested in this remand is deemed necessary to 
evaluate his claim and that his failure, without good cause, 
to report for scheduled examinations could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2000).

The RO is advised that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 11 Vet. App. 268 
(1998). 

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



